DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al. (WO 2014/175120 A1, with English translation corresponding to US 2016/0102418 A1, both prior art of record) in view of Umeno et al. (JP 2004-091234 A, prior art of record, see IDS filed November 30, 2020, and the supplied English machine translation) and Udagawa et al. (US 2003/0162371 A1, prior art of record).
Regarding claim 2, Narushima discloses a manufacturing method of an epitaxial silicon wafer (e.g. figures 18 and 19), the epitaxial silicon wafer comprising: 
a silicon wafer doped with phosphorus as a dopant (e.g. silicon wafer 6 doped with phosphorus disclosed in ¶ [0157]); and 
an epitaxial film formed on the silicon wafer by supplying silicon atoms (as disclosed in ¶ [0159] and [0162]),
the manufacturing method comprising:
preparing the silicon wafer so that a defect density is equal to or less than 1/cm2 (e.g. as discussed at the end of ¶ [0093]); and
forming the epitaxial film on the silicon wafer (as disclosed in ¶ [0162]).
Narushima is silent with respect to explicitly disclosing evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a hillock defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is 1.0 m*cm, or preparing the silicon wafer having the inclination angle ranging from 0°30’ to 0°55' in a case where the electrical resistivity is less than 1.0 m*cm so that the hillock defect density is equal to or less than 1/cm2.
Umeno discloses evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is near 1.0 m*cm (e.g. as discussed in the abstract, *cm (i.e. near the claimed value of 1.0 m*cm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Narushima to include evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is 1.0 m*cm, since Narushima discloses forming an epitaxial silicon layer on a silicon wafer, and Umeno discloses an analogous method of forming an epitaxial layer on a silicon wafer such that the method includes evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is near 1.0 m*cm, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the 
Udagawa discloses an silicon wafer having at most 1/cm2 of a density of a hillock defect generated thereon (e.g. ¶ [0052] discloses that there were no hillock defects formed on the single-crystal silicon wafer 101 after forming the subsequent epitaxial layer, and therefore meets the claimed limitation of having at most 1/cm2 of a density of hillock defects generated thereon. See also ¶ [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Narushima in view of Umeno such that the hillock defect density equal to or less than 1/cm2 since Narushima discloses forming a single crystal silicon wafer (e.g. ¶ [0145]), and Udagawa discloses forming a single crystal silicon wafer such that the hillock defect density equal to or less than 1/cm2. One would have been motivated to have the hillock defect density equal to or less than 1/cm2 in order to reduce internal defects, thereby enhancing electrical and structural characteristics of the wafer.

Regarding claim 3, Narushima in view of Umeno and Udagawa disclose the manufacturing method of the epitaxial silicon wafer according to claim 2, wherein the epitaxial film is formed at a growth temperature ranging from 1030 degrees C to less than 1100 degrees C (e.g. as disclosed in ¶ [0162] of Narushima).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/497,869 (corresponding to US PG Pub 2020/0027727 A1) in view of Udagawa et al. (US 2003/0162371 A1, prior art of record). Claims 1 and 2 of copending Application No. 16/497,869 claim all of the limitations, or obvious variants, of claims 2 and 3 of the current application, but are silent with respect to disclosing evaluating in advance the relationship between the inclination angle and the hillock defect density, and in accordance with the evaluation results, preparing the silicon wafer having the hillock defect density is equal to or less than 1/cm2. 
Umeno discloses evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 2 of copending Application No. 16/497,869 to include evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a hillock defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer, since  claims 1 and 2 of copending Application No. 16/497,869 claims forming an epitaxial silicon layer on a silicon wafer, and Umeno discloses an analogous method of forming an epitaxial layer on a silicon wafer such that the method includes evaluating in advance a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a defect density of the epitaxial silicon wafer generated by supplying silicon atoms to form the epitaxial film, for each electrical resistivity of the silicon wafer, and in accordance with the evaluation results, preparing the silicon wafer. One would have been motivated to modify the method of claims 1 and 2 of copending Application No. 16/497,869 in the claimed manner in order to reduce the defect density, as discussed by Umeno (e.g. Abstract and ¶ [0036]).
2 of a density of a hillock defect generated thereon (e.g. ¶ [0052] discloses that there were no hillock defects formed on the single-crystal silicon wafer 101 after forming the subsequent epitaxial layer, and therefore meets the claimed limitation of having at most 1/cm2 of a density of hillock defects generated thereon. See also ¶ [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 2 of copending Application No. 16/497,869 such that the hillock defect density equal to or less than 1/cm2  since Udagawa discloses forming a single crystal silicon wafer such that the hillock defect density equal to or less than 1/cm2. One would have been motivated to have the hillock defect density equal to or less than 1/cm2 in order to reduce internal defects, thereby enhancing electrical and structural characteristics of the wafer.
Further, regarding the overlap of ranges of the angle between [100] axis and the axis perpendicular to the main surface, has been held that discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05
Also, regarding the limitations of claim 2 of the current application reciting “in accordance with a relationship between an inclination angle of a [100] axis that is perpendicular to the (100) plane with respect to an axis perpendicular to the main surface, and a hillock defect density of the epitaxial silicon wafer, the inclination angle and the hillock defect density being evaluated in advance for each electrical resistivity of the silicon wafer”, claims 1 and 2 of copending Application No. 16/497,869 in view of Udagawa render obvious these limitations, since claims 1 and 2 of copending Application No. 16/497,869 disclose measuring the inclination angle and electrical .  

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. At present, the prior art of Narushima et al. (WO 2014/175120 A1, with English translation corresponding to US 2016/0102418 A1, both prior art of record) in view of Umeno et al. (JP 2004-091234 A, prior art of record, see IDS filed November 30, 2020, and the supplied English machine translation) and Udagawa et al. (US 2003/0162371 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 2 to recite “preparing the silicon wafer having the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is 1.0 m*cm”, and argue that the prior art of Umeno does not teach or render obvious such a limitation. The Examiner respectfully disagrees. The Examiner recognizes that Umeno does not explicitly teach that the *cm, however Umeno does disclose in ¶ [0020] that the silicon wafer has the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is 4.0 m*cm, which is a resistivity close to that of the claimed value of 1.0 m*cm. Further, Umeno recognizes that the relationship between the resistivity and the inclination angle is a result effective variable since Umeno discloses the variance of the resistivity with respect to the inclination angle, as presented in ¶ [0020], [0025], [0028], and [0031]. It has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. Therefore, the Examiner submits although Umeno does not explicitly teach the silicon wafer has the inclination angle of equal to or less than 0°55" in a case where the electrical resistivity is 1.0 m*cm, Umeno does render obvious this limitation since one of ordinary skill in the art could have optimized the device of Umeno to arrive at the claimed electrical resistivity, per MPEP 2144.05. Therefore, the Examiner maintains that Narushima in view of Umeno and Udagawa render obvious the claimed invention of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892